Citation Nr: 1531462	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder, including arteriosclerotic heart disease and coronary heart disease, to include as secondary to obstructive sleep apnea and hypertension.

2.  Entitlement to service connection for residuals of stroke, to include as secondary to obstructive sleep apnea and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2007, the RO received official service department records related to a heart disorder that had not been associated with the Veteran s claims file when the RO first decided the claim initially characterized as a "cardiovascular condition ) in December 1976.  Under 38 C F R § 3 156(c), additional relevant records from a
service department must be considered without regard to finality.  As a result, finality did not attach to the rating decision in December 1976 that denied service
connection for a cardiovascular condition (presently characterized as a heart
disorder).

In a May 2006 rating decision the RO, in pertinent part, denied service connection
for hypertension and residuals of a stroke.  As VA was in receipt of new and
material evidence within one year of the rating decision addressing the claimed
conditions, it must relate any subsequent decision regarding hypertension and
residuals OFA stroke back to the original claims.  38 C F R § 3 156(b) (2013); see
also Buie v Shinseki, 24 Vet App 242, 252 52 (2010); see also Bond v Shinseki,
659 F 3d 1362, 1367 (Fed Cir 2011) Thus, the May 2006 rating decision did not
become final and remains pending.  See Charles v. Shinseki, 587 F 3d 1318, 1323
(Fed Cir 2009), Jennings v. Mansfield, 509 F 3d 1362, 1368 (Fed Cir 2007).  As
such, the May 2006 rating decision is the proper determination certified for
appellate review.

In June 2009, the Veteran appeared at a personal hearing over which the
undersigned presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board previously remanded the case for further development in August 2009 and August 2014.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's currently diagnosed heart disorders are not related to service; did not manifested to a compensable degree within one year of service separation; and, were not caused or aggravated by a service-connected disability.

2.  A stroke was not documented in service or within one year thereafter, and the preponderance of the evidence is against a finding that the Veteran's residuals of a stroke were caused or aggravated by his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in March 2006, prior to the May 2006 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  Social Security Administration records were obtained on August 2014 Remand. 

The Veteran was afforded a VA examination in January 2010.  Pursuant to the Board's August 2014 Remand, an addendum opinion was obtained in January 2015.  The reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

All of the actions sought by the Board through its August 2014 remand have been completed.  Indeed, outstanding private treatment records, Social Security Administration records, and an addendum VA opinion were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  D'Aries, 22 Vet. App. at 105.
In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, application of 38 C.F.R. § 3.303(b) is only triggered if the disability in question is one that is listed as a chronic disability under 38 C.F.R. §§ 3.307, 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In this regard, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Factual Background

The Veteran asserts that his residuals of stroke and heart disorder are due to service, as well as obstructive sleep apnea and hypertension.

Turning to the service treatment records, a January 1961 enlistment examination report notes that clinical evaluation of the heart, chest, and vascular system were normal.  The accompanying report of medical history indicates that the Veteran denied pain or pressure in chest, palpitation or pounding heart, and frequent indigestion.  A May 1961 service treatment record notes that the Veteran reported his body gets paralyzed in the mornings. The examiner referred him to mental health.  A July 1961 service treatment record notes a psychosomatic complaint relative to circulation stopping.  In August 1962, the Veteran reported mild chest wall pain.  A physical examination was negative.  On November 1963 examination, clinical evaluation of the heart, chest, and vascular system were normal.  A chest x-ray was normal.  A blood pressure reading of 120/80 was recorded.  On his report of medical history, the Veteran marked 'yes' to having now or ever having pain or pressure in chest, palpitation or pounding heart, and frequent indigestion.  The examiner noted a history of chest pain one year prior.  On March 1964 separation examination, clinical evaluation of the heart, chest, and vascular system were normal.  A blood pressure reading of 126/80 was recorded.  On his report of medical history, the Veteran denied a history of having pain or pressure in chest, palpitation or pounding heart, and frequent indigestion.

Post service, the Veteran presented to the emergency room with chest pain in burning in August 1974.  He reported that he no previous hospitalizations.  An electrocardiogram (EKG) showed anteroseptal and lateral damage.  

In an October 1974 application for Social Security Administration benefits, the Veteran reported that his heart condition first bothered him in August 1974.  The Veteran stated that he started having pains in his chest about three months earlier, but did not know what they were and never went to the doctor.  He finally in late August 1974 woke up during the night with more severe chest pain and was unable to breathe.  He went to the emergency room, where he was diagnosed with a heart attack.

In August 1975, the Veteran presented to the emergency room with severe substernal pain radiating to the left arm associated with perspiration.  During treatment, he had a few episodes of chest pain.  The examiner noted a history of heart attack 10 months prior, followed by a single coronary artery bypass.  After the bypass surgery the Veteran again started having chest pains and in April he underwent another surgery after coronary angiogram because of blocked bypass.  After the second surgery the Veteran was doing fine until this episode.  There was no history of shortness of breath or dizziness.  An EKG showed possible nontransmural myocardial infarction.  The Veteran underwent a left heart catheterization with left ventriculogram, ascending aortogram and bilateral selective coronary angiogram.

In May 1979, the Veteran presented to the emergency room with complaints of burning substernal pain.  His discharge diagnosis was status post coronary bypass chest pain (non-specific).

In February 1981, the Veteran presented to the emergency room with substernal 
chest pain.  His discharge diagnosis was coronary heart disease and angina.

A July 1981 evaluation conducted for Social Security Administration benefits indicates that the Veteran's history dates back to August 1974 when he had acute myocardial infarction.  The Veteran denied a previous history of congestive heart failure.  His father died at age 57 from heart disease.  The Veteran endorsed weight gain, weakness, fatigue, fever, chills, night sweats, and insomnia.  The examiner assessed longstanding ischemic heart diseases and nocturnal angina.

In April 1984, the Veteran presented to the hospital complaining of severe left sided chest pain with radiation to the left hand, left side of jaw, shortness of breath, dyspnea, sweating, nausea, on and off for the past couple of days.  The impression was coronary heart disease with old infarct and no evidence of acute injury.

In December 1986, the Veteran complained of chest pain with radiation to the left shoulder and left arm which was associated with diaphoresis and sweating.  The pain was very typical of angina.  No history of hypertension was noted.  The Veteran reported having angina on exertion and rest since 1976.  He admitted to a history of swelling of feet off and on, shortness of breath recently increasing, paroxysmal nocturnal dyspnea, and orthopnea.  A family history of atherosclerotic heart disease was noted.  An EKG was normal.

On October 1987 follow up, the Veteran was doing relatively well.  Blood pressure was 11/70.  He continued on Zestril, Coumadin, Axid, and he occasionally took a Darvocet.  A chest x-ray suggested a possibility of early congestive heart failure.

In July 1994, the Veteran presented with numbness in both lower extremities for a 2 day duration.  The Veteran denied a history of chest pain, palpitations, or shortness of breath.  Following a physical examination and EKG, the examiner assessed transient ischemic attack and history of hypertension and atherosclerotic heart disease.

Additional treatment records dated October 1994 through February 1998 note intermittent complaints of chest pain.

An October 1997 ultrasound of the carotids demonstrated moderate atherosclerosis at the bifurcation on the right with some mild diffuse plaque formation.  

An August 2005 chest x-ray revealed cardiomegaly and mild vascular congestion. 

In January 2009, the Veteran underwent a polysomnogram study, resulting in a diagnosis of mild obstructive sleep apnea, more severe in rapid eye movement (REM) sleep, and moderately severe periodic limb movement disorder.  A June 2009 letter from the Veteran's treating physician indicates that the Veteran had been treated with a continuous airway pressure (CPAP) machine following his obstructive sleep apnea diagnosis, resulting in improvement in blood pressure and nocturnal paralysis.

During the June 2009 Board hearing, the Veteran asserted that his stroke and hypertension were related to the nocturnal paralysis and poor circulation he reported in service.  The Veteran also testified that his doctor told him his sleep apnea may be the cause of his stroke and heart disease.  However, no physician had indicated that his stroke and heart disease might be related to the symptoms he had in service.  The Veteran stated that he did not receive treatment in the service for his symptoms because "they" believed he was trying to get out of work.  He continued to have symptoms off and on since separation from active duty, but that he did not seek treatment until it became more serious in 1974.

On January 2010 VA examination,  the Veteran reported that he had been taking medications for hypertension for the prior 35 years.  His blood pressure was under fairly good control with medication.  His doctors diagnosed peripheral artery disease, for which he was not taking medication.  He had been taking medication for diabetes mellitus since 1969.  He was also taking medication for hyperlipidemia for the last 15 to 20 years.  In 1974, he had a heart attack and underwent 2 bypass surgeries.  He had 3 more heart attacks and was treated with angioplasty and stent placements.  The last one was in 1989.  He had coronary bypass surgery again in 1995.  This was complicated by atrial fibrillation in 1995 and has been taking medication since then.  He denied any frequent palpitations, angina, chest pains, dizzy spells, syncopal episodes, or shortness of breath.  He endorsed orthopnea.  He was diagnosed with obstructive sleep apnea one year prior.  He has been using a CPAP and getting fairly good improvement in his obstructive sleep apnea symptoms.  He had symptoms of choking and apneic periods during a night's sleep since 1966.  He also had chronic fatigue and daytime somnolence and drowsiness.  He would take two daytime naps and would sleep for seven hours per night but never felt fresh on awakening.  He used to get up in the middle of the night with choking and shortness of breath and stopped breathing on an average of two to three times a night before.  He had a stroke in 1985 with left-sided limb paralysis, treated and improved.  He had other strokes in 1997 involving the left upper and lower extremities with left hemiplegia.  At that time he was also diagnosed with atrial fibrillation.  He was also admitted with a hypertensive crisis.  

After physical examination (including x-rays), the examiner diagnosed:  (1) hypertension; (2) coronary artery disease, no angina; (3) chronic atrial fibrillation; (4) residual left hemiparesis, status post strokes in 1985 and 1995 and transient ischemic attacks from 1995 to 1997; and (5) sleep apnea.  Following review of the claims file, the examiner opined that the Veteran's hypertension is essential (no identifiable cause).  There is no documentation of hypertension in active service records, separation examination, or in civilian medical records in immediate years after he left active service; not related to active service.  The Veteran's heart conditions and stroke are likely related to his hypertension and atherosclerotic disease; they are not likely related to active service including isolated chest pain.  Sleep apnea is not likely related to isolated mild chest pain in service.  There is no documentation of sleep apnea or its symptoms during service or in immediate years after he left service.  His in-service complaints of morning paralysis are not related to subsequent civilian conditions like sleep apnea and stroke.  His sleep apnea is not likely related to heart conditions or residuals of stroke.  Mostly related to obesity, upper airway and craniofacial abnormalities.

An April 2010 letter from the Veteran's treatment provider indicates treatment since June 2004 for diagnoses of stroke with left hemiparesis, type II diabetes mellitus, coronary artery disease, peripheral vascular disease, atrial fibrillation, gastroesophageal reflex disease, obstructive sleep apnea, and Vitamin B12 deficiency.  The Veteran also has shortness of breath, poor circulation, and chest pain that are related to his peripheral vascular disease and his multiple other co-morbidities.

Following the receipt of additional medical records, an addendum opinion was obtained in January 2015.  The examiner stated that review of the additional records and did not alter his original opinion.  The examiner noted that the Veteran's cardiac problems began 10 years after he left active service.  He was diagnosed as having sleep apnea in 2009, but Veteran says he has been having symptoms related to sleep apnea (choking and apneic periods during a night's sleep) since 1966.  There is no documentation of such specific symptoms related to sleep apnea in service.  Moreover, these symptoms are observed by others, not by the Veteran himself.  The Veteran was treated for his cardiac problems in 1974 and 1975.  If the Veteran had been having symptoms related to sleep apnea since his service period, it is unlikely an examiner would not diagnosis his sleep apnea.

The Veteran has also submitted articles in support of his claim, including an article about arteriosclerosis, hypertension, and their connection to heart attacks.  Additionally, the Veteran submitted an article which describes how the symptoms of asthma are similar to heart disease symptoms.

Analysis

At the outset, the Board notes that service connection has not been established for obstructive sleep apnea or hypertension, nor has it been established for any other disability.  Accordingly, service connection for residuals of a stroke and a heart disorder on a secondary basis cannot be granted at this time.  38 C.F.R. § 3.310(a).

Next, service connection for residuals of strokes and a heart disorder cannot be granted on a presumptive basis or on the basis of continuity of symptomatology.  There is no evidence that a stroke or any heart disorder manifested to a degree of 10 percent or more within one year following a Veteran's separation from active service in 1964.  Rather, the first post-service medical evidence of a heart disorder was in August 1974, 10 years following the Veteran's separation from active service.  Moreover, the Veteran's statements to treatment providers and Social Security Administration that his cardiac symptoms began three months prior to August 1974 weigh against a finding that the Veteran's in-service chest pain and nocturnal paralysis continued during the first 10 years after service.

Finally, the Board concludes that service connection for residuals of strokes and a heart disorder is not warranted on a direct basis.  As indicated above, the Veteran asserts that his disabilities developed during active service.  The Board finds he is a credible witness and has considered his assertion that there is a causal relationship between his chest pain and nocturnal paralysis in service and his current disabilities.  The Veteran is competent to report that he had experienced sharp pains in his chest in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

The Veteran's statements as to an onset of his cardiac disabilities are less probative than the medical evidence of record, to include the Veteran's service treatment records, which do not reflect a diagnosis of any heart disorder.  Additionally, the VA examiner opined that the Veteran's strokes and other cardiac disabilities were related to other medical problems, to include hypertension and atherosclerotic disease, and that they were not related to chest pain and nocturnal paralysis in service.  It would require medical or scientific expertise to say that the claimed disorders were related to active service.  This is not a matter that is subject to lay observation.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  38 C.F.R. § 3.159(a); see Jandreau, 492 F.3d at 1377 (lay evidence is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not provided competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  In this regard, the Board has considered the articles submitted by the Veteran in support of his claims.  The articles indicate that atherosclerosis and hypertension can lead to heart attacks, which the VA examiner did not dispute.  However, the evidence does not demonstrate that the Veteran had atherosclerosis and/or hypertension in service.  Additionally, the evidence demonstrates that asthma and heart disabilities have similar symptoms, such as shortness of breath. Such evidence does not demonstrate that a stroke or heart disability was due to in-service complaints of chest pain or nocturnal paralysis.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of a stroke and heart disability on either a direct, presumptive, or secondary basis.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.   However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is denied.

Service connection for residuals of a stroke is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


